Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered; wherein claims 1 and 11 have been amended.

DETAILED ACTION
Claims 1 – 20 remain pending and have been examined.

Response to Amendments
Objection for drawing is withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. See Govindaraju (Pub. No. US 2019/0163616 A1.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/855,563 (hereinafter ‘563) respectively in view of KAULGUD et al. (Pub. No. US 2016/0004622 A1; hereinafter Kaulgud), Govindaraju (Pub. No. US 2019/0163616 A1) and Andres Jimenez-Ramirez et al. (NPL; Automated Testing in robotic process automation projects; hereinafter Ramirez; IDS filed on 01/26/2021.)
This is a provisional nonstatutory double patenting rejection.
Instant application 16/854,733
16/855,563
Claim 1
A computer-implemented method, comprising: 




creating a test case for one or more parts of a workflow under test, wherein the one or more parts of the workflow under test is a workflow in production or a workflow under development; 

invoking the one or more parts of the workflow under test, wherein the invoking of the one or more parts of the workflow under test comprising 
referencing the one or more parts of the workflow under test when executing the workflow under test avoids the test case from copying of the one or more parts of the workflow under test;

executing, using robotic process automation (RPA), the test case for the one or more parts of the workflow under test, to identify environmental and/or automation issues for the one or more parts of the work flow under test; and 

reporting a failed workflow test when the environmental and/or automation issues are identified.
Claim 11
A computer-implemented method, comprising: 
creating a test set; 
assigning one or more test cases for a corresponding one of a plurality of workflows in production to the test set; 
















executing the test set to identify environmental and/or automation issues for each of the one or more test cases; and 



reporting a result of the test set, wherein the result comprises one or more failed test cases with a message notifying a user of the one or more failed test cases.
Claim 11
A system, comprising: 
memory storing computer program instructions; and 
at least one processor configured to execute the computer program instructions, the computer program instructions are configured to execute: 





creating a test case for one or more parts of a workflow under test, wherein the one or more parts of the workflow under test is a workflow in production or a workflow under development;  

invoking the one or more parts of the workflow under test, wherein the invoking of the one or more parts of the workflow under test comprising 
referencing the one or more parts of the workflow under test when executing the workflow under test avoids the test case from copying of the one or more parts of the workflow under test;

35executing, using robotic process automation (RPA), the test case for the one or more parts of the workflow under test, to identify environmental and/or automation issues for the workflow under test; and 

reporting a failed workflow test when the environmental and/or automation issues are identified.
Claim 11
A system, comprising: 
memory storing computer program instructions; and 
at least one processor configured to execute the computer program instructions, the computer program instructions are configured to execute: 
creating a test set; 
assigning one or more test cases for a corresponding one of a plurality of workflows in production to the test set; 

















executing the test set to identify environmental and/or automation issues for each of the one or more test cases; and 



reporting a result of the test set, wherein the result comprises one or more failed test cases with a message notifying a user of the one or more failed test cases.


Claim 1
As shown in table above, claim 1 of ‘563 does not recite but Kaulgud covers creating a test case for one or more parts of the workflow under test, wherein the one or more parts of the workflow under test is a workflow in production or a workflow under development (Kaulgud; Figs. 1 & 14, [0021 – 0022, 0074 – 0084]);
invoking the one or more parts of the workflow under test, wherein the invoking of the one or more parts of the workflow under test  

Govindaraju covers referencing the one or more parts of the workflow under test when executing the workflow under test avoids the test case from copying of the one or more parts of the workflow under test (Govindaraju; Fig. 21B, [0079]. And, Fig. 26 & [0087].)  Public member function (part of workflow) is called by test case [Wingdings font/0xE0] the public member function is accessed by reference (NOT the copy of the workflow.)
And, Ramirez covers executing, using robotic process automation (RPA), the test case (Ramirez; p. 4: last full paragraph – p. 7: eighth full paragraph.)
Therefore, it would have been obvious to one of ordinary skilled in the art, before the effective filing date of the claimed invention, to incorporated Kaulgud teaching into claim 1 of ‘563 to create test case to test workflow of an application, as suggested by Kaulgud (Figs. 1 & 14, [0021 – 0022, 0074 – 0084],) allow test case to call member function (workflow,) as suggested by Govindaraju ([0079],) and testing under RPA environment to utilize robots to simulate user interactions as suggested by Ramirez (p. 1: last half paragraph – p. 2: first full paragraph.)

Claim 11
As shown in table above, claim 11 of ‘563 does not recite but Kaulgud covers creating a test case for one or more parts of the workflow under test, wherein the one or more parts of the workflow under test is a workflow in production or a workflow under development (Kaulgud; Figs. 1 & 14, [0021 – 0022, 0074 – 0084]);
invoking the one or more parts of the workflow under test, wherein the invoking of the one or more parts of the workflow under test  

Govindaraju covers referencing the one or more parts of the workflow under test when executing the workflow under test avoids the test case from copying of the one or more parts of the workflow under test (Govindaraju; Fig. 21B, [0079]. And, Fig. 26 & [0087].)  Public member function (part of workflow) is called by test case [Wingdings font/0xE0] the public member function is accessed by reference (NOT the copy of the workflow.)
And, Ramirez covers executing, using robotic process automation (RPA), the test case (Ramirez; p. 4: last full paragraph – p. 7: eighth full paragraph.)
Therefore, it would have been obvious to one of ordinary skilled in the art, before the effective filing date of the claimed invention, to incorporated Kaulgud teaching into claim 1 of ‘563 to create test case to test workflow of an application, as suggested by Kaulgud (Figs. 1 & 14, [0021 – 0022, 0074 – 0084],) allow test case to call member function (workflow,) as suggested by Govindaraju ([0079],) and testing under RPA environment to utilize robots to simulate user interactions as suggested by Ramirez (p. 1: last half paragraph – p. 2: first full paragraph.)

Claim Interpretation	
Claims 4 – 9 recite the when module, the given module, and the then module, which are considered as software modules in view of paragraphs [80 – 81 and 85 – 89] of specification.  Therefore, claims 4 – 9 are not interpreted under 35 U.S.C. 112(f).
Claims 14 – 19 recite the when module, the given module, and the then module, which are considered as software modules in view of paragraphs [80 – 81 and 85 – 89] of specification.  Therefore, claims 14 – 19 are not interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KAULGUD et al. (Pub. No. US 2016/0004622 A1; hereinafter Kaulgud; art of the record) in view of Govindaraju (Pub. No. US 2019/0163616 A1) and Andres Jimenez-Ramirez et al. (NPL; Automated Testing in robotic process automation projects; hereinafter Ramirez; IDS filed on 01/26/2021.)

Claim 1
Kaulgud teaches a computer-implemented method, comprising: 
creating a test case for one or more parts of a workflow under test (Kaulgud, Figs. 1 & 14; [0074 – 0084] Referring to FIGS. 1 and 14, at block 1402, the method 1400 may include receiving, by a flow extractor 102 that is executed by at least one hardware processor (e.g., the hardware processor 1502), an intermediate output of a workflow 104. The intermediate output of the workflow 104 may reference a plurality of workflow building blocks 106 that provide a specified functionality at each step of the workflow 104…At block 1412, the method 1400 may include analyzing, by a test artifact generator 128 that is executed by the at least one hardware processor, the building block and attribute information 124, the test paths 126, and a plurality of test case templates 130 to generate test artifacts 134 that include testing to be performed for the workflow 104…; [0024] In order to address the aforementioned aspects related to testing of workflows, a workflow test case generation system…use of templates to generate a comprehensive set of test artifacts that include test cases for the associated workflow…; Fig. 13 & [0059 – 0073].  And, Fig. 12 example of a test artifact comprising plurality of test cases), wherein the one or more parts of the workflow under test is a workflow in production or a workflow under development (Kaulgud, [0021 – 0022] …The visually created workflows may then be interpreted and automatically implemented by a workflow implementation tool for a workflow management system that uses the workflow…Examples of workflows that may be created and implemented include e-commerce systems such as catalog management systems, shopping carts, order submission systems, etc…); 
invoking the one or more parts of the workflow under test, wherein the invoking of the one or more parts of the workflow under test
[ (Kaulgud, Fig. 1, [0031 – 0032] …The test artifacts 134 may represent documents detailing test scenarios of the workflow 104. In this regard, the test artifact generator 128 may use the test case templates 130 to extract properties of each workflow building block in the workflow 104, and apply heuristics for generating the test artifacts 134. With respect to the application of heuristics for generating the test artifacts 134, heuristics may include identifying the building blocks and associated attributes, and populating the block specific natural language templates based on this extracted data…; [0054 – 0055] …Referring to FIG. 12, the test artifact 134 for the workflow of FIG. 4 may include unit test case information at 1200, use-case identification at 1202, rules that are executed for the test artifact 134 at 1204, rule types at 1206, pre-conditions at 1208, steps that are to be executed for the test artifact 134 at 1210, inputs/test data at 1212, and expected results for the corresponding unit test cases and steps to execute at 1214. Fig. 2 & [0036 – 0046]);
executing, [, the test case for the one or more parts of the workflow under test, to identify environmental and/or automation issues for the one or more parts of the workflow under test (Kaulgud, Figs. 1 & 14; [0074 – 0084] …At block 1414, the method 1400 may include applying, by a test artifact applicator 136 that is executed by the at least one hardware processor, the test artifacts 134 to the workflow 104.
At block 1416, the method 1400 may include analyzing, by a workflow modifier 138 that is executed by the at least one hardware processor, the application of the test artifacts 134 to the workflow 104 to determine a compliance of the workflow 104 with a predetermined set of compliance requirements (environment)…; Fig. 13 & [0059 – 0073] and [0025 – 0026, 0033 – 0034]); and 
reporting a failed workflow test when the environmental and/or automation issues are identified (Kaulgud, [0025 – 0026] With respect to analysis of complex workflows, the system and method disclosed herein may provide for the application of test scenarios related to the test artifacts by a test artifact applicator, with the results of the testing being logged and analyzed for compliance by a workflow modifier. Based on the logging and analysis of the testing, the workflow modifier may modify the workflow under consideration for compliance with requirements and/or quality metrics (environment) associated with the workflow under consideration…; and, [0033 – 0034].)
But, Kaulgud does not explicitly teach referencing the one or more parts of the workflow under test when executing the workflow under test avoids the test case from copying of the one or more parts of the workflow under test.
However, Govindaraju teaches referencing the one or more parts of the workflow under test when executing the workflow under test avoids the test case from copying of the one or more parts of the workflow under test (Govindaraju; [0057] …Workflows are high-level programs with many built-in functions (parts of workflow), scripting tools, and development tools and graphical interfaces …; 
[0079] FIG. 21B illustrates a set of test cases…  As discussed below, to facilitate the currently disclosed efficient code-change-check-in process, the test cases are annotated, according to the current disclosure, to indicate the public member functions (parts of workflow) called (referenced) by the test case and, in certain implementations, are additionally annotated to indicate the public member functions called by the test-case methods. [0088] …Alternatively, a utility is developed to identify the methods of test cases that call a particular public member function by examining test-case-method source code and/or test-case-method object files…; and, Fig. 26 & [0087], Fig. 28A & [0091].)  Public member function (part of workflow) is called (referenced) by test case [Wingdings font/0xE0] the public member function is accessed by reference (not the copy of the workflow.)
Kaulgud and Govindaraju are in the same analogous art as they are in the same field of endeavor, testing application.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Govindaraju teachings into Kaulgud invention to allow test case to call member function (workflow) as suggested by Govindaraju ([0079].)
But, Kaulgud and Govindaraju do not explicitly teach executing, using robotic process automation (RPA), the test case.
However, Ramirez teaches executing, using robotic process automation (RPA), the test case (Ramirez; p. 4: last full paragraph – p. 7: eighth full paragraph, 
4 | APPROACH
This section describes our proposal to automatically generate a testing platform for an RPA project in the early phases of the RPA life cycle… Generally, many of these cases may imply executing a similar behaviour of the application and, hence, of the robot code…
4.2 | Automatic testing
When the developer team completes the construction of robots, our proposal can be used to automatically test these robots before continuing with the life cycle…)
Kaulgud, Govindaraju, and Ramirez are in the same analogous art as they are in the same field of endeavor, creating test case/script for testing application.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Ramirez teachings into Kaulgud/Govindaraju invention to allow testing under RPA environment to utilize robots to simulate user interactions as suggested by Ramirez (p. 1: last half paragraph – p. 2: first full paragraph.)

Claim 2
Kaulgud also teaches 
opening the one or more part of the workflow under test within an application (Kaulgud, Figs. 1 & 14; [0074 – 0084] Referring to FIGS. 1 and 14, at block 1402, the method 1400 may include receiving, by a flow extractor 102 that is executed by at least one hardware processor (e.g., the hardware processor 1502), an intermediate output of a workflow 104. The intermediate output of the workflow 104 may reference a plurality of workflow building blocks 106 that provide a specified functionality at each step of the workflow 104…; [0036] …In this regard, the extracted intermediate output of the workflow 104 may include the flow information of the associated application or workflow management system 108, the name of the main flow and/or start flow, and the application name. And, Fig. 13 & [0059 – 0073]); and 
selecting the one or more parts of the workflow under test to determine a scope of the workflow test case (Kaulgud, Figs. 1 & 14; [0074 – 0084] …At block 1410, the method 1400 may include analyzing, by the flow analyzer 114, the building block and attribute information 124 and the graph structure 110 that represents the workflow 104 to generate test paths 126 for the workflow 104…At block 1412, the method 1400 may include analyzing, by a test artifact generator 128 that is executed by the at least one hardware processor, the building block and attribute information 124, the test paths 126, and a plurality of test case templates 130 to generate test artifacts 134 that include testing to be performed for the workflow 104…; Fig. 13 & [0059 – 0073], and Fig. 2 & [0035 – 0046].)

Claim 10
Kaulgud also teaches 
publishing the test case referencing the one or more parts of the workflow under test for which the test case was created (Kaulgud, [0032] …The test artifact generator 128 may output and/or store the test artifacts 134 in a human readable format (e.g., a textual format), such as in a spreadsheet or word processor document…); and 
grouping the test case with one or more other test cases to create a test set for execution (Kaulgud, [0024] …The system and method disclosed herein may provide for the analysis of complex workflows, application of semantics of different workflow building blocks used in a workflow definition, and use of templates to generate a comprehensive set of test artifacts that include test cases for the associated workflow…)

Claim 11
This is system version of the rejected method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Kaulgud also teaches a system comprising memory storing computer program instructions and at least one processor (Kaulgud, Fig. 15, computer system 1500; [0086] …The memory 1506 may include a workflow test case generator 1520 including machine readable instructions residing in the memory 1506 during runtime and executed by the processor 1502…)

Claim 12
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.
Claim 20
This limitation is already discussed in claim 10; therefore, it is rejected for the same reasons.

Claims 3 – 7, 9, 13 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaulgud, Govindaraju, and Ramirez as applied to claims 1 and 11 above, and further in view of Patel et al. (Pub. No. US 2020/0174917 A1; hereinafter Patel.)

Claim 3
Kaulgud teaches the [ template being configured to invoke the one or more parts of the workflow under test, execute an application (Kaulgud, Figs. 4 & 12; [0054 – 0057] FIG. 12 illustrates a test artifact for the workflow of FIG. 4… Referring to FIG. 12, the test artifact 134 for the workflow of FIG. 4 may include unit test case information at 1200, use-case identification at 1202, rules that are executed for the test artifact 134 at 1204, rule types at 1206, pre-conditions at 1208, steps that are to be executed for the test artifact 134 at 1210, inputs/test data at 1212, and expected results for the corresponding unit test cases and steps to execute at 1214…, test a workflow == invoke the workflow; Figs. 13 & 14 and [0058 – 0084] a method for creating test case from template.)
But, Kaulgud, Govindaraju, and Ramirez do not explicitly teach the creating of the test case is based on a 'given-when-then' template, the ‘given-when-then’ template being configured to invoke the
However, Patel teaches 
the creating of the test case is based on a 'given-when-then' template (Patel, Figs. 5 & 6; [0107 – 0109] …File 500 may refer to text script (often written in a Gherkin format as shown in feature file 500) that includes one or more test scenarios 501-504 (template) that one or more applications spanning one or more technology types… FIG. 6 illustrates various options that may be used with step definitions 125 when processing codeless testing script 210 (which may be referred as a first artifact) in accordance with one or more example embodiments. Step definitions 125 may be generated before processing codeless test script so that automated scripts can be generated without the need of a second artifact being constructed (for example, Java code)…; [0032] …Scenarios 115 may comprise acceptance criteria and/or tests for a given feature…Steps 120 may comprise actions (for example, operations) to be performed to execute a particular scenario. The actions to be performed may be based on certain format or syntax (for example, a first format), such as Given/When/Then syntax as used in, for example, the Gherkin language. [0059 – 0072] and Fig. 7 & [0113 – 0115]), 
the ‘given-when-then’ template being configured to invoke thetest, execute an application with one or more required pre-conditions, and hold one or more types of assertions (Patel, Figs. 5, 9, and 10.  See picture below for example),

    PNG
    media_image1.png
    597
    850
    media_image1.png
    Greyscale

the 'given-when-then' template comprises a 'when' module, a 'given module, and a 'then' module (Patel, Fig. 5, ‘when’ module, ‘given’ module, and ‘then’ module.)
Kaulgud, Govindaraju, Ramirez, and Patel are in the same analogous art as they are in the same field of endeavor, creating test case/script.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Patel teachings into Kaulgud/ Govindaraju/Ramirez invention to utilize automating behavior-driven development scenarios to quickly create automate scripts without using application code; thus, resulting in time saving as suggested by Patel ([0028].)

Claim 4
Kaulgud also teaches the  module is configured to invoke the one or more parts of the workflow under test and 33places the one or more parts of the workflow under test as a reference,  In this regard, the test artifact generator 128 may use the test case templates 130 to extract properties of each workflow building block in the workflow 104, and apply heuristics for generating the test artifacts 134. With respect to the application of heuristics for generating the test artifacts 134, heuristics may include identifying the building blocks and associated attributes, and populating the block specific natural language templates based on this extracted data…; [0054 – 0055]  … Referring to FIG. 12, the test artifact 134 for the workflow of FIG. 4 may include unit test case information at 1200, use-case identification at 1202, rules that are executed for the test artifact 134 at 1204, rule types at 1206, pre-conditions at 1208, steps that are to be executed for the test artifact 134 at 1210, inputs/test data at 1212, and expected results for the corresponding unit test cases and steps to execute at 1214. Fig. 2 & [0036 – 0046].)
Govindaraju teaches the test case to reference the one or more parts of the workflow under test (Govindaraju; [0057] …Workflows are high-level programs with many built-in functions (parts of workflow), scripting tools, and development tools and graphical interfaces …; 
[0079] FIG. 21B illustrates a set of test cases…  As discussed below, to facilitate the currently disclosed efficient code-change-check-in process, the test cases are annotated, according to the current disclosure, to indicate the public member functions (parts of workflow) called (referenced) by the test case and, in certain implementations, are additionally annotated to indicate the public member functions called by the test-case methods. [0088] …Alternatively, a utility is developed to identify the methods of test cases that call a particular public member function by examining test-case-method source code and/or test-case-method object files…; and, Fig. 26 & [0087], Fig. 28A & [0091].)  Motivation for incorporating Govindaraju into Kaulgud is the same as motivation in claim 1.
But, Kaulgud, Govindaraju, and Ramirez do not explicitly teach the 'when' module is configured to invoke the one or more parts of the workflow and 33places the one or more parts of the workflow as a reference, allowing for the test case to reference the one or more parts of the workflow
However, Patel teaches the 'when' module is configured to invoke the one or more parts of the workflow and 33places the one or more parts of the workflow as a reference, allowing for the test case to reference comprise code, such as glue code, that maps a business-readable language of each step 120 into code to carry out the action being described by the step…; [0059 – 0074] Scenario: Login into UITools (Imperative style)Given the application is UIToolsWhen I navigate to Login pageAnd I fill in "CompanyID" with "companyl"And I fill in "UserID" with "userl"And I fill in "Password" with "cash01pro"And I press "Login"...Scenario: Login into UITools (Declarative style) Given the application is UIToolsWhen I try to login providing valid credentialsThen I should get to Home page [0069] Given the application is UIToolsWhen I try to login providing valid credentialsThen I should get to Home page…; See Fig. 5) (Emphasis added), when module carries out login work flow.  
Kaulgud, Govindaraju, Ramirez, and Patel are in the same analogous art as they are in the same field of endeavor, creating test case/script.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Patel teachings into Kaulgud/ Govindaraju/Ramirez invention to utilize automating behavior-driven development scenarios to quickly create automate scripts without using application code; thus, resulting in time saving as suggested by Patel ([0028].)

Claim 5
Patel teaches 
the 'given' module is configured to add one or more required preconditions for the 'when' module to successfully execute the one or more parts of the work flow under test (Patel, [0059 – 0072] 	Scenario: Login into UITools (Imperative style)
Given the application is UITools…
In the above example, the application may comprise "UITools,"…, see picture below), 
the one or more preconditions comprise one or more input parameters and one or more applications used by the one or more parts of the workflow under test (Patel, [0059 – 0072] 	Scenario: Login into UITools (Imperative style)
Given the application is UITools…
In the above example, the application may comprise "UITools,"…; See picture below)

    PNG
    media_image2.png
    713
    972
    media_image2.png
    Greyscale

Motivation for incorporating Patel into Kaulgud/ Govindaraju/Ramirez is the same as motivation in claim 3.

Claim 6
Kaulgud teaches the [ module is configured to provide a possibility to mock steps of the one or more parts of the workflow under test, ensuring that the one or more parts of the workflow under test is executed without errors, 
the mocking of the steps includes simulating a series of steps within the one or more parts of the workflow under test, and
the one or more parts of the workflow under test is a test object for which test cases are created for and are invoked by the module (Kaulgud, [0050] Referring to FIGS. 1, 2, 4, and 7A-7D, the flow analyzer 114 may respectively determine the type of each of the workflow building blocks 106… In this regard, FIGS. 7C and 7D respectively illustrate test scripts and a template for the SLA;  [0051] Referring to FIGS. 1, 2, 4, and 8A-8E, with respect to the router processor 224, the router tab may include the test scripts for router. In this regard, at block 218, the flow analyzer 114 may determine whether a router is present… FIGS. 8D and 8E respectively illustrate test scripts and a template for the router; [0055] Referring to FIG. 12, the test artifact 134 for the workflow of FIG. 4 may include unit test case information at 1200, use-case identification at 1202, rules that are executed for the test artifact 134 at 1204, rule types at 1206, pre-conditions at 1208, steps that are to be executed for the test artifact 134 at 1210, inputs/test data at 1212, and expected results for the corresponding unit test cases and steps to execute at 1214).
But, Kaulgud, Govindaraju, and Ramirez do not explicitly teach the 'given' module is configured to provide a possibility to mock steps of the workflow under test, ensuring that the one or more parts of the workflow under test is executed without errors, the mocking of the steps includes simulating a series of steps within the workflow under test, the one or more parts of the workflow under test is a test object for which test cases are created for and are invoked by the 'when' module.
However, Patel teaches the 'given' module is configured to provide a possibility (See picture below) to mock steps of the workflow under test, ensuring that the one or more parts of the workflow under test is executed without errors, 
the mocking of the steps includes simulating a series of steps within the workflow under test, the one or more parts of the workflow under test is a test object for which test cases are created for and are invoked by the 'when' module (Patel, [0059 – 0072] 	Scenario: Login into UITools (Imperative style)
Given the application is UITools…
In the above example, the application may comprise "UITools,"…; See picture below. Mocking steps in “when” sections.)

    PNG
    media_image2.png
    713
    972
    media_image2.png
    Greyscale

Kaulgud, Govindaraju, Ramirez, and Patel are in the same analogous art as they are in the same field of endeavor, creating test case/script.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Patel teachings into Kaulgud/ Govindaraju/Ramirez invention to utilize automating behavior-driven development scenarios to quickly create automate scripts without using application code; thus, resulting in time saving as suggested by Patel ([0028].)

Claim 7
Patel teaches the 'given' module is configured to automatically identifyone or more parameters required for the one or more parts of the workflow under test to be executed (Patel, [0059 – 0072] 	Scenario: Login into UITools (Imperative style)
Given the application is UITools…
In the above example, the application may comprise "UITools,"…, see picture below) (emphasis added.) Motivation for incorporating Patel into Kaulgud/Govindaraju/Ramirez is the same as motivation in claim 3.

    PNG
    media_image2.png
    713
    972
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    673
    980
    media_image3.png
    Greyscale


Claim 9
Patel teaches the ‘then’ module is configured to verify the one or more parts of the workflow under test and implement one or more existing verification activities from a user (Patel, [0059 – 0072] 	
Scenario: Login into UITools (Imperative style)…
When I navigate to Login page	And I fill in "CompanyID" with "companyl"
And I fill in "UserID" with "userl"
And I fill in "Password" with "cash01pro"	And I press "Login"	Then I should get to Home page…; See picture below) 
Motivation for incorporating Patel into Kaulgud/Govindaraju/Ramirez is the same as motivation in claim 3.

    PNG
    media_image4.png
    713
    972
    media_image4.png
    Greyscale


Claim 13
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 14
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 15
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 16
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 9; therefore, it is rejected for the same reasons.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaulgud, Govindaraju, Ramirez, and Patel as applied to claims 5 and 15 above, and further in view of ZHANG et al. (Pub. No. US 2020/0184272 A1; hereinafter Zhang.)

Claim 8
Kaulgud, Govindaraju, Ramirez, and Patel do not explicitly teach the 'given' module is configured to automatically create a variable with same name as the one or more parts of the workflow under test when the test case is created for the one or more parts of the workflow under test.
However, Zhang teaches the 'given' module is configured to automatically create a variable with same name as the one or more parts of the workflow under test when the test case is created for the one or more parts of the workflow under test (Zhang, [0034] To create an input-output relationship between two components in machine learning model 200, the user may use the same variable name as the output of one component (workflow) and the input of the other component (test case)…)
Kaulgud, Govindaraju, Ramirez, Patel, and Zhang are in the same analogous art as they are in the same field of endeavor, managing application.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang teachings into Kaulgud/Govindaraju/Ramirez/Patel invention to use same variable name between workflow and test case as output/input relationship as suggested by Zhang ([0034].)

Claim 18
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194